85 F.3d 635
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mitchell Harrell JACKSON, Plaintiff-Appellant,v.CHAVEZ, CSO;  Cheatham, Sgt.;  Art Rubin, CPO II;  TomHouse, Deputy Warden, Defendants-Appellees.
No. 95-17374.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.
MEMORANDUM**
Mitchell Harrell Jackson, an Arizona state prisoner, appeals pro se the district court's summary judgment in favor of defendant prison officials in his 42 U.S.C. § 1983 action.   We have jurisdiction under 28 U.S.C. § 1291.   Since the record contains no indication that the district court advised Jackson of the requirements of Fed.R.Civ.P. 56 before entering summary judgment, we vacate the summary judgment and remand the case to the district court for further proceedings.  See Arreola v. Mangaong, 65 F.3d 801, 802 (9th Cir.1995);  Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3